Citation Nr: 0509998	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected chronic lower back pain with loss of 
motion, status post L3-4 posterior spinal fusion.  




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 2001 to 
December 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the RO that 
granted service connection and assigned a 10 percent rating, 
effective on December 6, 2002.  

In a subsequent rating action, the RO granted service 
connection and assigned a separate 10 percent rating for a 
disability manifested by radiculopathy of the right lower 
extremity, effective on September 26, 2003.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected status post L3-4 posterior spinal 
fusion is shown to be manifested by chronic pain with muscle 
spasm and a functional loss due to pain and fatigue that more 
nearly approximate that of a severe degree since the time of 
service; neither ankylosis nor intervertebral disc syndrome 
is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 40 
percent for the service-connected chronic low back pain with 
limitation of motions, status post L3-4 posterior spinal 
fusion have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.71, 4.71a 
including Diagnostic Code 5292 (prior to September 26, 2003); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Code 5241 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in August 2002, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The required VCAA notice was provided by the RO in an August 
2002 letter, prior to the initial decision granting service 
connection.  The letter did not notify the veteran of the 
evidence needed to substantiate a higher initial disability 
rating.  However, that issue is a "down stream" issue from 
that of service connection.  Grantham v. Brown, 114 F .3d 
1156 (1997).  

VA's General Counsel has held that VA is not required to 
provide § 5103(a) notice with regard to "down stream 
issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 Fed. Reg. 
25,179 (2004); cf. Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c) (West 2002).  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for a higher initial rating.  The 
veteran was afforded examinations in September 2002 and March 
2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  



Factual Background

The veteran contends that his low back disability warrants a 
rating in excess of 10 percent.  

An initial examination was performed for VA in September 2002 
when the veteran reported undergoing an interbody spinal 
fusion at L3-4 in April of that year during service.  He 
reported that his low back pain had not improved and radiated 
into the hips and knees.  The back condition required 
occasional bedrest due to severe discomfort.  

The examiner noted that the veteran's lumbar spine range of 
motion was limited by pain.  No ankylosis was observed.  The 
examiner added that he should function at a sedentary level 
only.  

On the veteran's most recent VA spinal examination in March 
2004, a detailed description of the veteran's service injury 
and his current back problems was included.  

On examination, the veteran had a normal gait.  He had a 
positive straight leg-raising test on right with decreased 
sensation to upper thigh, laterally.  His reflexes were 
normal at 2+.  Peripheral pulses were normal.  Musculature of 
the spine was normal.  

The veteran's forward flexion of the spine was to 85 degrees, 
active and passive.  Fatiguing the veteran caused an increase 
in pain and decreased the range of motion to 75 degrees.  

The veteran's extension backward was from 0 to 25 degrees 
active, passive and after fatiguing.  His right and left 
flexion was 0 to 30 degrees active, passive and after 
fatiguing.  His right and left rotation was 0 to 25 degrees 
and caused minor muscle spasms at L2-3 with fatiguing.  The 
radiology report showed fixation of L3-4 with chronic pain.

The examiner noted that the veteran had no incoordination.  
Fatiguing him caused increased pain and decreased his range 
of motion by 10 degrees.  There was no weakened movement, and 
the veteran did not complain of fatigue but of increased 
pain.  


Pertinent Criteria

Since the veteran's claim arises from his disagreement with 
the initial ratings assigned following grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  


Analysis

The veteran's low back disability is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities.  During the pendency of this appeal, the 
criteria for evaluating a spine disability were revised, 
effective on September 26, 2003.  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such cases, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
If the revised version is more favorable, it can not be 
applied any earlier than the effective date of the change, 
and VA must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000 (2000).  
Here, both the earlier and the revised criteria were 
appropriately considered by the RO in evaluating the 
veteran's service-connected disability.   

Under the revised criteria, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation may 
be assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5241 (2004).  

Under the old criteria, a 10 percent evaluation is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  A 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine   
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
23, 2003).  

In evaluating the disability under the old rating criteria, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 pertaining to 
functional factors, were for application.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The new rating criteria are intended to encompass 
functional limitations.  68 Fed. Reg. 51,454-5.  

Under the old criteria in effect prior to September 26, 2003, 
the veteran's low back disability is shown to be manifested 
by chronic pain and muscle spasm with a resulting functional 
limitation that, in the Board's opinion, is more closely 
characterized as being of a severe degree.  Significantly, 
the first examiner opined that the veteran should limit his 
function to that of a sedentary nature.  

Accordingly, a rating of 40 percent under these criteria is 
warranted for the service-connected status post L3-4 
posterior spinal fusion under these provisions beginning on 
the day after service.  

Under the new criteria, an evaluation higher than 40 percent 
under Diagnostic Code 5241 is not warranted, absent findings 
of ankylosis or confirmed intervertebral disc syndrome.  As 
noted, the veteran's radiculopathy of the right lower 
extremity has been assigned a separate 10 percent rating.  



ORDER


An initial rating of 40 percent for the service-connected 
chronic lower back pain with limitation of motion, status 
post L3-4 posterior spinal fusion, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


